Award reversed and claim remitted, with costs against the State Industrial Board to abide the event, on the ground that at the time of receiving the injury it was classified as temporary total, and the award appealed from, made more than three years after the date of the accident, is for a partial permanent schedule loss. This change of classification may not be made. (Workmen’s Comp. Law, § 15, subd. 6-a; Matter of Schaeffer v. Buffalo Steel Car Co., 250 N. Y. 507.) However, the .record discloses that as a result of the injury and the failure of physicians to diagnose a fracture the claimant has at times been temporarily totally disabled, for which it would seem an award could be made, if the Board were so advised. Van Kirk, P. J., Hinman, Hill, Rhodes and Crapser, JJ., concur.